           Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 1 of 28




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

TOM MCLEOD SOFTWARE                        )
CORPORATION,                               )
                                           )
      Plaintiff,                           )
                                           )        Civil Action No.
v.                                         )
                                           )
TEKNOWLOGI APPLIED                         )
INTELLIGENCE, LLC,                         )
                                           )
      Defendants.                          )

                            VERIFIED COMPLAINT

      Plaintiff, Tom McLeod Software Corporation (“McLeod Software” or

“Plaintiff”), by and through its undersigned counsel, brings this action for

trademark infringement, unfair competition, deceptive trade practices, and related

causes of action, against Teknowlogi Applied Intelligence, LLC (“TAI” or

“Defendant”), and alleges as follows:

                                     PARTIES

      1.      McLeod Software is an Alabama corporation, with its principal place

of business at 100 Corporate Parkway, Suite 100, Hoover, Alabama 35242.

      2.      On information and belief, TAI is a corporation organized under the

laws of the State of Georgia, with its principal place of business located at 2451
           Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 2 of 28




Cumberland Pkwy SE Ste 3710, Atlanta, GA, 30339. Defendant can be served

through its Registered Agent, United States Corporation Agents, Inc., 1420

Southlake Plaza Dr., Morrow, GA 30260.

                          JURISDICTION AND VENUE

      3.      This is an action for, inter alia, trademark infringement, unfair

competition, and related claims pursuant to 15 U.S.C. §§ 1, et seq., including §§

1114, 1125(a), and for related claims of unfair competition under the laws of the

State of Georgia.

      4.      This Court has subject matter jurisdiction over this action pursuant to

15 U.S.C. § 1121, and pursuant to 28 U.S.C. §§ 1331, 1332, and § 1338(a) and (b).

This Court has supplemental jurisdiction over Plaintiff’s additional claims,

pursuant to 28 U.S.C. § 1367(a), because those claims are so related to Plaintiff’s

federal trademark infringement claims, over which this Court has original

jurisdiction, that the additional claims form part of the same case or controversy

under Article III of the United States Constitution.

      5.      This Court has personal jurisdiction over Defendant because

Defendant conducts regular and continuous business in this district. For example,

in addition to maintaining its principal office address within this district, Defendant

promotes itself as having 2 additional office locations within this district. One of



                                           2
           Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 3 of 28




these locations is Defendant’s offices at 95 Chastain Rd., Suite 200, Kennesaw,

GA 30144. See Exhibit A, which is a true and correct copy of Defendant’s

“Contact” page downloaded from www.teknowlogi.com/contact/ on February 12,

2020. See also Exhibit B, which is a true and correct copy of a screenshot

downloaded on February 17, 2020 from Defendant’s profile on LinkedIn at

https://www.linkedin.com/company/teknowlogi/about/. Another of Defendant’s

office locations within this district that is displayed on its website is 3075 Chastain

Meadows, Marietta, GA 30066.

      6.      Venue is proper in this District under 28 U.S.C. § 1391(b) and (c),

because a substantial part of the events and injury giving rise to McLeod

Software’s claims has occurred and continues to occur in this district.

  RELEVANT BACKGROUND ON PLAINTIFF MCLEOD SOFTWARE

                  AND THE MCLEOD SOFTWARE® MARKS

      7.      Founded in the 1980’s, McLeod Software is a leading developer and

provider of powerful transportation management and trucking software solutions to

the trucking and brokerage industry throughout the United States.

      8.      McLeod Software has made substantial investments and efforts in

developing its software solutions used for trucking dispatch operations

management, freight brokerage management, fleet management, document



                                           3
           Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 4 of 28




imaging, workflow, EDI, and business process automation solutions for trucking,

freight brokerage, third party logistics, and shipper companies.

      9.      Over the decades, McLeod Software has also made substantial

investments and efforts in promoting and selling its software solutions under the

McLeod Software name to those in the trucking and brokerage industry including

trucking, freight brokerage, third party logistics, and shipper companies, and their

employees and end users of McLeod Software® products and services.

      10.     Today, McLeod Software has grown to employ over 500 employees,

most of whom are software developers.

      11.     McLeod Software’s offices are headquartered in its own 140,000

square foot offices, campus, and training facilities located just outside of

Birmingham, Alabama.

      12.     McLeod Software also operates regional offices with training facilities

in Salt Lake City, Utah and in Downers Grove, Illinois.

      13.     McLeod Software actively participates in many of the industry's most

important organizations including national organizations such the ATA, TCA,

TIA, AFTC, NTTC, and NPTC and over 20 state and regional organizations.

      14.     McLeod Software invests in organizing and sponsoring an annual

User Conference. The McLeod Software User Conference is held in different



                                           4
        Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 5 of 28




locations around the United States each year, and is attended by over 1000

transportation industry professionals. The annual McLeod Software User

Conference enables attendees to learn best practices from McLeod Software

customers who openly share their experiences, gain education in over 90 breakout

sessions, meet the McLeod Software team (usually hundreds of McLeod Software

employees), get personalized one-on-one training with McLeod Software

professionals, learn about the newest McLeod Software products, interact with 70

or more exhibitors, and hear about exciting future technologies that will impact the

future of trucking. See, https://userconference.mcleodsoftware.com/ to learn more

about the McLeod Software User Conference 2020 that will be held in

Washington, DC.

      15.    McLeod Software partners with many businesses involved in the

trucking and brokerage industry. See, for example, some of McLeod Software’s

many Certified Partners at https://www.mcleodsoftware.com/certified-partners.

See also, some of McLeod Software’s industry consulting partners at

https://www.mcleodsoftware.com/industry-consulting-partners/.

      16.    Through McLeod Software’s extensive advertising, marketing,

promotion, active participation in the trucking and brokerage industry, and

partnering with many companies in the industry over many years, the McLeod



                                         5
        Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 6 of 28




Software® name and logo have become trademarks widely recognized by those in

the industry and end users as the symbols and signatures of McLeod Software

representing quality software products and services originating exclusively from

McLeod Software.

      17.      As a further direct result of McLeod Software’s substantial

investments and efforts to develop, promote, market, sell and support its quality

software products and services, the McLeod Software® name and logo have

developed valuable goodwill and reputation that belongs exclusively to McLeod

Software.

      18.      The United States Patent and Trademark Office (USPTO) has

recognized and registered the McLeod Software® name and logo as trademarks

belonging exclusively to McLeod Software.

      19.      Attached as Exhibit C is a copy of United States Trademark

Registration No. 4,981,604 (the “ ‘604 Mark” and/or the “McLeod Software®

Mark”). The USPTO awarded the ‘604 Mark to McLeod Software for the mark

MCLEOD SOFTWARE in connection with the following goods and services:

            • downloadable transportation management software for the trucking
              and transportation industry; downloadable transportation management
              software for the trucking and transportation industry, namely,
              truckload carriers, less than truckload carriers, freight brokerage, third




                                            6
Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 7 of 28




    party logistics, and shipper transportation management in
    International Class 9;

 • business consulting services and business process review in the field
   of selection, implementation and use of computer hardware and
   software systems for the trucking and transportation industry;
   database management of computer program data or information in the
   field of trucking and transportation; and transportation management
   services for the trucking and transportation industry, namely, planning
   and scheduling transportation of goods for others in International
   Class 35;

 • installation, maintenance, and repair of computer hardware for the
   trucking and transportation industry; technical support services,
   namely, troubleshooting in the nature of the repair of computer
   hardware in the trucking and transportation industry in International
   Class 37;

 • training services in the use and operation of computer software
   programs and hardware for the trucking and transportation industry in
   International Class 41 (the “Training Services”);

 • installation, maintenance, and repair of computer software programs
   for the trucking and transportation industry; technical support
   services, namely, troubleshooting of computer software problems for
   the trucking and transportation industry; project management of
   computer software systems for the trucking and transportation
   industry; custom computer programming in the field of software for
   the trucking and transportation industry; computer services, namely,
   hosting computer software applications of others in the field of
   trucking and transportation; software as a service (SaaS) featuring
   software for transportation management and for the trucking and
   transportation industry in International Class 42; and

 • licensing of computer software for the trucking and transportation
   industry in International Class 45.




                                7
          Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 8 of 28




      20.    Attached as Exhibit D is a copy of United States Trademark

Registration No. 4,981,627 (the “ ‘627 Mark”). The USPTO awarded the ‘627

Mark to McLeod Software for the MCLEOD SOFTWARE logo in stylized form

registered in connection with the same goods and services as the ‘604 Mark except

for the Training Services. The ‘604 and ‘627 Marks are referred to herein

collectively as the “McLeod Software® Marks” and/or the “McLeod Software®

brand”.

      21.    In promoting and selling its products and services, McLeod Software

uses the ® symbol adjacent the McLeod Software® Marks to put the public,

including those operating and/or competing in the trucking and brokerage industry,

on notice of McLeod Software’s registered ownership in its brand including the

‘604 and ‘627 Marks.

      22.    Prior to engaging in the wrongful conduct described herein, Defendant

was or should have been aware of McLeod Software’s registered ownership in the

McLeod Software® Marks.




                                        8
        Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 9 of 28




                  DEFENDANT’S WRONGFUL CONDUCT

      23.   It has recently come to McLeod Software’s attention that Defendant

has begun using the McLeod Software® Mark, without McLeod Software’s

consent or authorization, in connection with the promotion and offering for sale of

Defendant’s products and/or services.

      24.   Defendant has incorporated the McLeod Software® Mark into at least

one of its URL’s, https://teknowlogi.com/mcleod-software/, where Defendant

maintains a webpage for purposes of promoting and offering for sale its products

and services using the McLeod Software® Mark prominently. See Exhibit E,

including a true and correct copy of a screen shot downloaded from Defendant’s

website on February 14, 2020.

      25.   Defendant purposefully and prominently displays the McLeod

Software® Mark at least 5 times in the upper right corner of the webpage at

https://teknowlogi.com/mcleod-software/ as shown below and circled in red:




                                         9
        Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 10 of 28




      26.    Defendant boldly highlights and capitalizes the McLeod Software®

Mark in the stacked tag line “MCLEOD SOFTWARE Options to Explode Your

Business This Year” on the left side of the opening screen of its video.

      27.    In addition, Defendant repeats its use of the McLeod Software® Mark

in the horizontal tag line “McLeod Software Options to Explode Your Business

This Year” across the top of the opening page of its video.




                                         10
        Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 11 of 28




      28.    Still further, Defendant is offering what appears to be a McLeod

Software® product stating boldly in capital lettering across the top of the webpage

“MCLEOD SOFTWARE ALTERNATIVE THAT WILL EXPLODE YOUR

REVENUE”.

      29.    Attached hereto as Exhibit F is a copy of the webpage downloaded

on February 17, 2020 from https://teknowlogi.com/mcleod-software/ with many

additional unauthorized uses of the McLeod Software® Mark highlighted.

      30.    Each of Defendant’s uses of the McLeod Software® Mark, and

variants thereof such as “McLeod” and/or “McCloud”, is a deliberate effort to

deceive the public and intentionally trade off of the goodwill and reputation in the

McLeod Software® brand. For example, Defendant appears to be offering for sale

“McLeod Software Options” that will “Explode Your Business This Year” and

Defendant touts the benefits of these McLeod Software Options such as “With

Mcleod software as a cloud-based solution, you don’t have to buy any

equipment… With Mcleod software all servers are being hosted online, so you

don’t have to worry about them going down…There are many benefits of Mcleod

software versus an installed solution… So by utilizing…Mcleod software as a

service solution, you don’t have to worry about that…” See Exhibit F or

https://teknowlogi.com/mcleod-software/.



                                         11
       Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 12 of 28




       31.   Additionally, Defendant is promoting its products and services for

sale through its YouTube channel where it again misuses the McLeod Software®

 Mark without authorization or consent of McLeod Software. Below is a partial

screenshot downloaded from Defendant’s YouTube channel on February 17, 2020:




                                      12
        Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 13 of 28




As circled in red, Defendant prominently displays the McLeod Software® Mark

without authorization or consent of McLeod Software and for purposes of

deceiving the public as Defendant is promoting and offering for sale products and

services other than McLeod Software® products and services.

      32.    Upon information and belief, Defendant, at all relevant times, has

been fully aware that “McLeod Software” is a registered trademark belonging

exclusively to McLeod Software and designating exclusively products and services

that originate from McLeod Software.

      33.    Defendant is promoting and offering for sale its products and/or

services to the consuming public that is familiar with McLeod Software and

McLeod Software® products and services, including actual and potential

customers of McLeod Software® products and services.

      34.    On January 23, 2020, the undersigned counsel for McLeod Software

sent a cease and desist letter to Defendant notifying Defendant of McLeod

Software’s objections to Defendant’s wrongful conduct and seeking to have

Defendant correct its wrongful conduct. A true and correct copy of this letter is

attached hereto as Exhibit G.

      35.    The letter was delivered by Federal Express on January 27, 2020 to

the contact address Defendant provides on its website and its LinkedIn profile



                                         13
        Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 14 of 28




page. See Exhibit H attached hereto including a true and correct copy of the

signed receipt for delivery provided by Federal Express.

      36.    Neither McLeod Software nor the undersigned counsel has received

any response from Defendant to this letter.

      37.    On February 6, 2020, the undersigned counsel also reached out to the

Organizer, Founder and CEO of Defendant, Mr. Spencer Askew, directly. The

undersigned counsel sent Mr. Askew a direct message via LinkedIn informing him

of the January 23rd letter and requesting that he or his counsel provide a response.

A true and correct copy of a screenshot of this message is attached hereto as

Exhibit I.

      38.    There has been no response from Mr. Askew, Defendant, or

Defendant’s counsel.

      39.    Upon information and belief, Defendant’s wrongful activities with

regard to misusing the McLeod Software® brand are not limited to the above

examples and are designed intentionally to create a likelihood of confusion,

deception and/or mistake among the consuming public as to the true source of

origin of the products and/or services Defendant is offering for sale and selling and

as to whether the products and/or services Defendant is offering for sale and selling




                                         14
        Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 15 of 28




are associated with, sponsored by, affiliated with McLeod Software or McLeod

Software’s products or services.

      40.    Defendant’s wrongful conduct is causing irreparable harm to McLeod

Software and will continue to cause such harm unless and until Defendant’s

conduct is stopped or enjoined.

      41.    McLeod Software has been forced to retain the undersigned counsel to

bring this action, and is obligated to pay their reasonable fees.

                                  COUNT I
                  (Trademark Infringement– 15 U.S.C. § 1114)
      42.    McLeod Software restates and incorporates the averments set forth in

the above paragraphs as if fully set forth herein.

      43.    McLeod Software possesses valid and enforceable rights in the ‘604

Mark by virtue of the USPTO’s issuance of United States Trademark Registration

No. 4,981,604 to McLeod Software.

      44.    By virtue of the substantial uses, advertising, promotion, and

consumer and marketplace recognition of the McLeod Software® brand for many

years, the ‘604 Mark is distinctive, has garnered substantial goodwill and

reputation associated exclusively with McLeod Software and McLeod Software’s

products and services, and is entitled to protection against likely confusion,

deception or mistake.


                                          15
         Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 16 of 28




        45.   Defendant commenced the activities complained of herein after the

‘604 Mark had become distinctive and had been registered by the USPTO.

        46.   Defendant’s conduct is willful, deliberate, in bad faith, and undertaken

with knowledge of McLeod Software’s prior rights, and with full knowledge that

Defendant has no right, license, or authority to use the McLeod Software® brand,

including the ‘604 Mark, or any confusingly similar variant thereof.

        47.   Defendant’s unauthorized and wrongful conduct in connection with

misusing the ‘604 Mark is likely to cause confusion, mistake, and/or deception

among the consuming public as to the sponsorship, affiliation, connection, or

association of Defendant or Defendant’s commercial activities with McLeod

Software or McLeod Software’s commercial activities, and/or as to the source,

origin, sponsorship, or approval of Defendant’s goods or services or commercial

activities by McLeod Software.

        48.   Defendant’s aforementioned acts constitute willful violation of

McLeod Software’s rights in violation of the Lanham Act, Section 32, 15 U.S.C. §

1114.

        49.   Defendant’s unauthorized uses of the McLeod Software® brand,

including the ‘604 Mark, in connection with the advertising, promotion, and

offering for sale of Defendant’s products and services, as alleged above, were



                                          16
        Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 17 of 28




intentionally undertaken with a view and purpose of trading on and benefiting from

the substantial reputation and goodwill in the United States associated with the

McLeod Software® brand.

      50.     McLeod Software has been and will continue to be harmed by

Defendant’s wrongful conduct.

      51.     By such wrongful acts, Defendant has caused, and unless restrained

by the Court under 15 U.S.C. § 1116 will continue to cause, serious irreparable

injury and damage to McLeod Software and to the goodwill associated with the

McLeod Software® brand, including the ‘604 Mark. This harm constitutes an

injury for which McLeod Software has no adequate remedy at law.

      52.     As the direct and proximate result of Defendant’s deliberate and

intentional infringement, Defendant has been unjustly enriched while McLeod

Software continues to suffer injury in an amount not yet ascertained.

                                   COUNT II
            (Unfair Competition, False Designation of Origin, and False
               and/or Misleading Advertising – 15 U.S.C. § 1125(a))

      53.     McLeod Software restates and incorporates the averments set forth in

the above paragraphs as though fully set forth herein.

      54.     McLeod Software possesses valid and enforceable rights in the

McLeod Software® brand, including the ‘604 and ‘627 Marks, by virtue of



                                         17
           Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 18 of 28




McLeod Software’s substantially exclusive and continuous uses, promotion, and

advertising of the McLeod Software® Marks for many years, and has possessed

such rights at all times material hereto.

      55.      By virtue of the substantial uses, advertising, promotion, and

consumer and marketplace recognition of the McLeod Software® brand for many

years, the McLeod Software® brand has become distinctive, and is entitled to

protection against likely confusion, deception or mistake, and against false or

misleading descriptions or representations of fact associated with McLeod

Software, McLeod Software® products and services, and/or the McLeod

Software® Marks.

      56.      Defendant commenced the activities complained of herein after the

‘604 Mark had become distinctive and had been registered by the USPTO.

      57.      Defendant’s conduct is willful, deliberate, in bad faith, and undertaken

with knowledge of McLeod Software’s prior rights in the McLeod Software®

Marks, and with full knowledge that Defendant has no right, license, or authority

to use any of the McLeod Software® Marks, or any confusingly similar variant

thereof.

      58.      Defendant’s unauthorized and wrongful conduct in connection with

misusing the McLeod Software® Marks is likely to cause confusion, mistake,



                                            18
        Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 19 of 28




and/or deception among the consuming public as to the sponsorship, affiliation,

connection, or association of Defendant or Defendant’s commercial activities with

McLeod Software or McLeod Software’s commercial activities, and/or as to the

source, origin, sponsorship, or approval of Defendant’s goods or services or

commercial activities by McLeod Software.

      59.    Defendant’s wrongful conduct constitutes a false designation of

origin, sponsorship, approval, or certification, and/or a false description or

representation of fact, in violation of the Lanham Act, Section 43(a), 15 U.S.C.

§ 1125(a).

      60.    Defendant’s aforementioned acts constitute willful violation of the

Lanham Act, Section 43(a), 15 U.S.C. § 1125(a).

      61.    McLeod Software has been and will continue to be harmed by

Defendant’s wrongful conduct.

      62.    By such wrongful acts, Defendant has caused, and unless restrained

by the Court under 15 U.S.C. § 1116 will continue to cause, serious irreparable

injury and damage to McLeod Software and to the goodwill associated with

McLeod Software® Marks. This harm constitutes an injury for which McLeod

Software has no adequate remedy at law.




                                          19
        Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 20 of 28




      63.    As the direct and proximate result of Defendant’s deliberate and

intentional infringement, Defendant has been unjustly enriched while McLeod

Software continues to suffer injury in an amount not yet ascertained.

                                 COUNT III
                 (Unfair and Deceptive Trade Practices under
                         O.C.G.A. § 10-1- 370 et seq.)

      64.    McLeod Software restates and incorporates the averments set forth in

the above paragraphs as though fully set forth herein.

      65.    The acts of Defendant complained of herein constitute deceptive trade

practices under the Georgia Uniform Deceptive Trade Practices Act, O.C.G.A. §

10-1- 372.

      66.    As a result of McLeod Software’s hard work and substantial

investments in producing, providing, and promoting its products and services

associated with the McLeod Software® brand, all of which occurred long before

Defendant’s wrongful acts complained of herein began, McLeod Software has built

up valuable goodwill in the McLeod Software® brand. As such, the McLeod

Software® Marks have become associated with McLeod Software’s products and

services, and have come to symbolize the reputation for high-quality standards of

McLeod Software® products and services.




                                         20
       Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 21 of 28




      67.   Defendant, with full knowledge of the McLeod Software® Marks and

of McLeod Software’s prior use of same, intended to and did trade on the goodwill

associated with the McLeod Software® Marks.

      68.   Defendant’s wrongful conduct has misled and continues to mislead

and deceive the public as to the source of the goods and services offered by

Defendant, permit and accomplish passing off of the goods and/or services offered

by Defendant as those of McLeod Software, and/or falsely suggest a connection

with McLeod Software.

      69.   Therefore, Defendant has committed unfair and deceptive trade

practices in violation of Georgia law O.C.G.A. § 10-1-372.

      70.   McLeod Software has been and will continue to be harmed by

Defendant’s wrongful conduct.

      71.   Defendant’s aforesaid acts have irreparably harmed McLeod Software

and will continue to irreparably harm McLeod Software unless enjoined by the

Court, as a result of which McLeod Software is without adequate remedy at law.

      72.   As the direct and proximate result of Defendant’s deliberate and

intentional infringement, Defendant has been unjustly enriched while McLeod

Software continues to suffer injury in an amount not yet ascertained.




                                         21
        Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 22 of 28




                                COUNT IV
                (Trademark Infringement and Unfair Competition
                             under Georgia Law)

       73. McLeod Software restates and incorporates the averments set forth in

the above paragraphs as if fully set forth herein.

       74. Defendant’s unauthorized uses of the McLeod Software® Marks in

connection with Defendant’s advertising, promotion, and offering for sale of its

products and services is likely to cause confusion, mistake and/or deception among

the consuming public as to the source, origin and/or sponsorship of Defendant’s

business, products and/or services. The consuming public is likely to believe that

Defendant’s products and/or services are somehow affiliated or associated with, or

licensed, sponsored, or endorsed by McLeod Software, when such is not the case.

       75. Defendant’s unauthorized uses of the McLeod Software® Marks have

been intentionally, deliberately, willfully, and wantonly undertaken with a view

and purpose of deceiving the public, and trading on and benefiting from the

substantial reputation and goodwill associated with the McLeod Software® Marks.

       76. Defendant’s conduct alleged herein constitutes trademark

infringement and unfair competition in violation of O.C.G.A. § 23-2-55.

      77.    McLeod Software has been and will continue to be harmed by

Defendant’s wrongful conduct.



                                          22
        Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 23 of 28




      78.      Defendant’s aforesaid acts have irreparably harmed McLeod Software

and will continue to irreparably harm McLeod Software unless enjoined by the

Court, as a result of which McLeod Software is without adequate remedy at law.

      79.      As the direct and proximate result of Defendant’s deliberate and

intentional infringement, Defendant has been unjustly enriched while McLeod

Software continues to suffer injury in an amount not yet ascertained.

       80. In addition, Defendant’s misconduct has been fraudulent, willful and

malicious, such that it raises the presumption of conscious indifference to the

consequences of its actions, thereby entitling McLeod Software to an award of

exemplary damages in an amount to be determined by the enlightened conscience

of the jury.

                                  COUNT V
                (Trademark Infringement and Unfair Competition
                      under the Common Law of Georgia)

      81.      McLeod Software restates and incorporates the averments set forth in

the above paragraphs as if fully set forth herein.

      82.      Defendant’s unauthorized uses of the McLeod Software® Marks in

connection with Defendant’s advertising, promotion, and offering for sale of its

products and services is likely to cause confusion, mistake and/or deception among

the consuming public as to the source, origin and/or sponsorship of Defendant’s



                                          23
        Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 24 of 28




business, products and/or services. The consuming public is likely to believe that

Defendant’s products and/or services are somehow affiliated or associated with, or

licensed, sponsored, or endorsed by McLeod Software, when such is not the case.

      83.    Defendant’s unauthorized uses of the McLeod Software® Marks have

been intentionally, deliberately, willfully, and wantonly undertaken with a view

and purpose of deceiving the public, and trading on and benefiting from the

substantial reputation and goodwill associated with the McLeod Software® Marks.

      84.    Defendant’s conduct alleged herein constitutes trademark

infringement and unfair competition in violation of the common law of Georgia.

      85.    McLeod Software has been and will continue to be harmed by

Defendant’s wrongful conduct.

      86.    Defendant’s aforesaid acts have irreparably harmed McLeod Software

and will continue to irreparably harm McLeod Software unless enjoined by the

Court, as a result of which McLeod Software is without adequate remedy at law.

      87.    As the direct and proximate result of Defendant’s deliberate and

intentional infringement, Defendant has been unjustly enriched while McLeod

Software continues to suffer injury in an amount not yet ascertained.

      88.    In addition, Defendant’s misconduct has been fraudulent, willful and

malicious, such that it raises the presumption of conscious indifference to the



                                         24
           Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 25 of 28




consequences of its actions, thereby entitling McLeod Software to an award of

exemplary damages in an amount to be determined by the enlightened conscience

of the jury.

                                    JURY DEMAND
       89.      McLeod Software demands a trial by jury on all disputed issues so

triable.

                                PRAYER FOR RELIEF

       WHEREFORE, McLeod Software demands a judgment in its favor and the

following relief:

             1. Preliminary and permanent injunctions enjoining Defendant, its

successors or assigns, and its officers, directors, partners, agents, subcontractors,

servants, employees, attorneys, affiliates, licensees, divisions, subsidiaries and

related entities, and all others acting in concert or participation with Defendant,

from doing any of the following:

             a. Using, displaying, marketing, advertising, copying, imitating, diluting,

                or infringing upon any of the McLeod Software® Marks, or any such

                similar mark or copy or image thereof, to advertise, promote the sale

                of, or to identify or refer to any product or service offered by

                Defendant or any third party; and



                                             25
           Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 26 of 28




            b. Making, in any manner whatsoever, any statement or representation,

               or performing any act likely to lead members of the public to believe

               that Defendant, or the products or services offered by Defendant, are

               in any manner, directly or indirectly, associated, affiliated, connected

               with, or approved by, or originating from McLeod Software; and

            c. Using any of the McLeod Software® Marks, or any variant thereof,

               including without limitation “McLeod”, “McCloud”, “McLeod

               Software Option…”, or “McLeod Software Alternative…”, in any

               URL, domain name, subdomain, or post-domain, or in any manner or

               media to promote and/or sell any products or services of Defendant or

               any other third party; and

      2.       A decree ordering Defendant to take down immediately, remove from

public view, and destroy all materials and the video currently posted by Defendant

at https://teknowlogi.com/mcleod-software/ and on its YouTube channel;

      3.       A decree ordering an accounting by Defendant to establish all profits

realized as a result of the wrongful acts by Defendant set forth in this Complaint,

and any other wrongful acts by Defendant to be set forth at trial;

      4.       Judgment finding that Defendant’s wrongful conduct is and/or was

willful;



                                            26
       Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 27 of 28




      5.      Judgment against Defendant specifically including, but not limited to

the following, to the extent allowed by law:

           a. actual monetary damages sustained by McLeod Software;

           b. seizure of and delivery for destruction of all infringing advertisements

              and materials in Defendant’s possession, custody or control;

           c. profits earned by Defendant as a result of the unlawful acts;

           d. exemplary, punitive, and treble damages where authorized by law;

           e. costs and prejudgment interest; and

           f. attorneys’ fees; and

      6.      Such other and further relief as the Court deems appropriate and just

under the circumstances.



Dated: February 18, 2020                    Respectfully submitted,

                                            POWELL IP LAW, LLC

                                            /s/ Michael J. Powell
                                            Michael J. Powell
                                            GA Bar No. 586275
                                            10 Glenlake Parkway, Suite 130
                                            Atlanta, Georgia 30328
                                            Telephone: (678) 222-3444
                                            mjp@NavigatingIP.com

                                            Attorneys for Tom McLeod Software
                                            Corp.

                                          27
Case 1:20-cv-00732-JPB Document 1 Filed 02/18/20 Page 28 of 28
